OPINION — AG — QUESTION(1): "IS THE FREE FAIR BOARD AUTHORIZED TO DESIGNATE AND CONDUCT COMMUNITY FAIRS IN PLACES IN THE COUNTY OTHER THAN THE PLACE DESIGNATED AS THE PERMANENT SITE OF THE FREE FAIR, AND PAY THE EXPENSE THEREFROM FROM FREE FAIR FUNDS?" — AFFIRMATIVE, QUESTION(2): "IS THE FREE FAIR BOARD AUTHORIZED TO CONDUCT A LIVESTOCK SHOW, NOT HELD WHEN THE COUNTY FAIR ITSELF IS HELD, DURING THE SPRING MONTHS IN COUNTIES HAVING A POPULATION OF LESS THAN 55,000 AND PAY THE PREMIUMS THEREFOR FROM FREE FAIR FUNDS?" — NEGATIVE CITE: OPINION NO. JULY 7, 1949 — SATER, 2 O.S. 1961 104 [2-104](D), 62 O.S. 1961 475 [62-475], ARTICLE X, SECTION 9, 2 O.S. 19671 104 [2-104](B), OPINION NO. AUGUST 28, 1939 — HOLLOMAN (BURCK BAILEY)